Citation Nr: 1413464	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status-post shrapnel wound, right thumb and index finger.

2.  Entitlement to a disability rating in excess of 10 percent for right wrist disability, to include scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  His service medals and decorations include the Purple Heart Medal and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Remand is necessary to obtain any outstanding medical records and afford the Veteran additional VA examinations to assess the current nature and severity of his service-connected right thumb, index finger, and right wrist disabilities.  He last underwent such examinations in August and September 2008.  On his August 2009, he indicated that continues to experience pain and numbness in his right hand.  He also reported being unable to hold anything in his right hand.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran identify any outstanding treatment records relevant to his right thumb, right index finger, and right wrist disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

	THE RO/AMC WILL REQUEST THAT THE VETERAN PROVIDE ANY RELEVANT INFORMATION ON HIS CURRENT EMPLOYABILITY STATUS.

2.  Then schedule the Veteran for VA orthopedic and (if necessary as determined by the RO/AMC or further medical opinion) other examinations to determine the current nature and severity of his service-connected right thumb, index finger, and right wrist disabilities.  Any and all studies deemed necessary should be completed, including X-rays.  The claims file must be made available to the examiner for review in conjunction with the examination.

The examiner (s) is asked to:  

a).  Identify all orthopedic, muscular, and neurological pathology related to the Veteran's right thumb, right index finger, and right wrist disabilities, status-post shrapnel wounds.  He is right hand dominant.  

b).  Conduct all indicated tests and studies, to include range of motion studies for the right thumb, right index finger, and right wrist, expressed in degrees, describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right thumb, index finger, and wrist on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

c).  Indicate whether ankylosis, favorable or unfavorable, of the right wrist, right thumb, and right index finger.

d).  Address the Veteran's complaints of numbness in the right thumb and right index finger.  In so doing, report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of any related impairment to the right ulnar or median nerves.

e).  If any related muscle impairment in the right hand/wrist is demonstrated, report the nature and severity (slight, moderate, moderately severe, and severe) of impairment.  

f).   Indicate the nature and extent of any scarring resulting from shrapnel wound to the right hand/wrist.  Provide the measurements of the Veteran's scar(s), and indicate for each scar whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion, and any other symptomatology associated with the scar(s).

g).  Determine whether the Veteran's right thumb, right index finger, and right wrist disabilities render him unable to secure and follow substantially gainful employment. 
	


The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the above has been completed, re-adjudicate the increased rating claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

THE RO/AMC'S ATTENTION MUST DETERMINE WHETHER THE VETERAN IS UNEMPLOYABLE DUE TO SERVICE-CONNECTED PTSD, AS WELL AS THE SERVICE-CONNECTED DISORDERS AT ISSUE. 	 

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2013).  By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran need take no action unless he is notified to do so.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


